            Case 1:20-cr-00070-ABJ Document 10 Filed 08/31/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      *
                                              * Criminal No. 20-070
      v.                                      * The Hon. Amy Berman Jackson
                                              *
GLOBAL PLYWOOD AND LUMBER                     *
TRADING, LLC                                  *

           DEFENDANT GLOBAL PLYWOOD AND LUMBER TRADING, LLC’S
                    MEMORANDUM IN AID OF SENTENCING

       Defendant Global Plywood and Lumber Trading, LLC (“Global Plywood” or “the

Defendant”), submits this memorandum in aid of sentencing in advance of its video (VTC)

arraignment/plea agreement hearing before this Court on September 3, 2021. Global Plywood and

the Environment and Natural Resources Division of the U.S. Department of Justice have reached

an agreement on a joint recommendation to the Court on the resolution of this matter. We

respectfully ask that the Court impose the sentence that was agreed in a Rule 11(c)(1)(C) Plea

Agreement in 2020 between Global Plywood and the Justice Department after extensive

negotiations. Under the Plea Agreement, Global Plywood will: (i) pay a criminal fine of $5,000,

(ii) make a restitution payment of $200,000 to the Ministry of Environment of Peru, and (iii) pay

a mandatory special assessment of $125. For the reasons set forth below, the proposed sentence

fulfills the requirement in 18 U.S.C. § 3553(a) that the Court impose a sentence that is sufficient,

but not greater than necessary, when considering the relevant factors.

       A.      Relevant Criminal Charge

       The U.S. Department of Justice has charged Global Plywood with a misdemeanor violation

of the Lacey Act, 16 U.S.C. § 3371 et seq., because Global Plywood imported timber from the

Peruvian Amazon that it, in the exercise of due care, should have known was taken, possessed,
            Case 1:20-cr-00070-ABJ Document 10 Filed 08/31/21 Page 2 of 4




sold, and transported in violation of Peruvian law.         Global Plywood admitted in the Plea

Agreement that it did not have the proper documentation from Peru for the relevant exports and

should have taken additional steps to ascertain the legality of the wood it imported.

       B.      Background on Global Plywood and the Import of Wood from Peru

       Global Plywood was a small business incorporated in 2005 under the laws of Nevada that

was involved in the importation and sale of wood in the United States. Throughout its existence,

the company had just one employee and modest annual profits ranging from a net loss of $23,000

to a high of $139,000. Global Plywood’s sole employee worked out of his home and later rented

a small office near San Diego. In the company’s initial years of operation, Global Plywood sold

plywood and lumber to a few customers in the United States, Mexico, and the Dominican Republic.

Global Plywood and Lumber, Inc., was a related company, incorporated in Nevada with its

principal place of business in California, that provided management services to the Defendant and

acted through the Defendant. Both companies dissolved in 2017 after losing the shipment that was

at issue in this case, which resulted in a net loss for the year 2017.

       Global Plywood had a niche import business as a purchaser of low cost rough sawn lumber

and secondary transformation products from Peru. It sold these products to customers in the

moulding and recreational vehicle components industries. Global Plywood had just 5-6 customers,

with 2-3 accounting for a majority of its sales.

       The company relied on a purchasing agent to manage its communications and purchasing

from Peruvian suppliers. The Peruvian suppliers provided government-issued documents with

official letterhead, stamps, and language that all appeared legitimate. Global Plywood was not

aware that the wood it purchased had been illegally harvested by Peruvian suppliers. Global

Plywood also did not believe that the product it was importing had the same risk factors as those



                                                   2
          Case 1:20-cr-00070-ABJ Document 10 Filed 08/31/21 Page 3 of 4




in the publicized Lacey Act cases or those discussed by the International Wood Products

Association as being high risk.

       In August 2015, Global Plywood purchased approximately 1,135 cubic meters of

hardwood blanks from three Peruvian suppliers. On August 14, 2015, a ship named the M/V Yacu

Kallpa left Iquitos, Peru, with a cargo of wood blanks harvested and processed in Peru; it arrived

at the Port of Houston on September 27, 2015. Investigation by Peruvian and U.S. authorities

revealed that most of the wood purchased by Global Plywood had been unlawfully harvested in

Peru. The wood, with a declared import value of $613,182.03, was destroyed at Global Plywood’s

expense, leading to the company’s dissolution as no longer viable.

       Global Plywood made efforts to comply with the Lacey Act, including submission of

complete and accurate entry forms to the U.S. Department of Agriculture, compliance with laws

on endangered species, confirming that its suppliers submitted necessary export documents issued

by Peruvian government officials, and maintaining records of the Lacey Act paperwork for each

shipment. When it learned of potential concerns with the 2015 shipment from Peru at issue in this

case, it sent questionnaires to its suppliers, added Lacey Act compliance language to its purchase

orders, and required its suppliers to provide Peruvian Forestry Transport Guides.

       Nevertheless, Global Plywood should have done more. The company admitted that it failed

to exercise due care in obtaining or reviewing relevant documents, failed to check an online system

maintained by the Peruvian government that identifies irregularities and illegal harvesting, and

relied on statements made by suppliers without further investigation, a site visit, or other

confirmation of the truth of those statements.




                                                 3
            Case 1:20-cr-00070-ABJ Document 10 Filed 08/31/21 Page 4 of 4




       C.      The Parties’ Agreed Upon Sentence is Appropriate

       Global Plywood accepts the terms of the 2020 Plea Agreement. The company has accepted

responsibility for its actions and cooperated with the government throughout this investigation.

Moreover, the company has agreed to cooperate with any further investigation of the matters

outlined in the Statement of Facts. The parties’ agreed upon sentence is appropriate under the facts

and circumstances outlined above and it satisfies the requirements of 18 U.S.C. § 3553. Global

Plywood has agreed to a substantial restitution payment of $200,000 to the Peruvian government.

The Peruvian Ministry of Environment has indicated it will accept the restitution payment and that

agency is best positioned to determine how Peru can address illegal activity related to logging

within its borders. The company has also agreed to pay a fine of $5,000, even though it has not

earned revenue for years. Finally, the company is no longer involved in the importation of wood

and its sole employee went to work for another employer after the company dissolved in 2017.

                                         CONCLUSION

       For the reasons described above, the Court should accept the parties’ agreed upon sentence

of a $5,000 fine, $200,000 in restitution, and a $125 special assessment.

                                              Respectfully submitted,

                                          By: _______/s/__Amy Jeffress_________________
                                             Amy Jeffress
                                             Samuel Witten
                                             Sean Hennessy
                                             ARNOLD & PORTER KAYE SCHOLER LLP
                                             601 Massachusetts Ave. NW
                                             Washington, DC 20001
                                             T: (202) 942-5000
                                             Amy.jeffress@arnoldporter.com
                                             Samuel.witten@arnoldporter.com
                                             Sean.hennessy@arnoldporter.com

DATED: August 31, 2021



                                                 4
